20 A.3d 104 (2011)
419 Md. 629
ATTORNEY GRIEVANCE COMMISSION OF MARYLAND, Petitioner
v.
Thomas H. BORNHORST, Respondent.
Misc. Docket AG No. 91, Sept. Term 2010.
Court of Appeals of Maryland.
May 19, 2011.

ORDER
Upon consideration of the Joint Petition for Disbarment by Consent filed herein, pursuant to Maryland Rule 16-772, it is this 19th day of May, 2011,
ORDERED, by the Court of Appeals of Maryland, that Thomas H. Bornhorst, be, and he is hereby, disbarred by consent from the further practice of law in the State of Maryland; and it is further,
ORDERED, that the Clerk of this Court shall strike the name of Thomas H. Bornhorst from the register of attorneys, and pursuant to Maryland Rule 16-772(d) shall certify that fact to the Trustees of the Client Protection Fund of the Bar of Maryland *105 and the Clerks of all judicial tribunals in this State.